Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/042,884 which was filed on 7/23/2018 and is a CON of 14/833,003 filed 08/21/2015. 

Response to Amendment
In the reply filed 10/30/2020, claims 21, 28, and 35 have been amended. No new claims have been added or canceled.  Accordingly claims 21-40 stand pending.

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but are not persuasive.
The applicant argues that Rice does not disclose “receive, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes directed to a first data object” because Rice does not disclose receiving any “request indicating partitioning instructions for materialization of writes directed to a first data object”.  The examiner respectfully disagrees.  Rice teaches that table partitioning policies and tables are representative of the underlying database objects and applying table partitioning polices to the tables for the application of database commands such as updates, which are 
The applicant argues Rice does not disclose “send an acknowledgement of the request indicating the partitioning instructions for the materialization of writes directed to the first data object to the client” since Rice does not disclose any “request indicating the partitioning instructions for the materialization of writs directed to the first data object” as argued above.  The examiner respectfully disagrees.  As argued above Rice teaches that table partitioning policies and tables are representative of the underlying database objects and applying table partitioning polices to the tables for the application of database commands such as updates, which are interpreted as materialization of writes since updating writes data ([0076, 0153-0154]).  Since the partitioning policies are applied it is inherent that a request must have been made or else they wouldn’t have been applied, this is also shown in figure 6 that depicts creating and applying partitioning policies.  Rice also teaches acknowledging commits ([0055, 0129]) as well as teaching that the table partitioning policies can be created by data definition language (DDL) within SQL statements that are applied ([0101]).  Rice also teaches sending replication messages to the nodes to create or update the database objects for the newly applied partitioning policy ([0111]).  Therefore, the examiner is not persuaded.
The applicant argues that Rice and Bhattacharjee do not disclose “configure, responsive to the request indicating the partitioning instructions for the materialization of 

The applicant also argues that Rice does not disclose adding or removing any “materialization nodes” “responsive to a change in a data materialization workload for the plurality of materialization nodes”.  The examiner respectfully disagrees.  Rice teaches an elastic system that adds more database nodes, e.g. materialization nodes, to scale out or otherwise increase database performance and transactional throughput ([0033]).  To scale out a system means to react to changes in the workload which is further elaborated by Rice in paragraph 0043 by further specifying that the elastic system adds nodes in response to changing database demands, e.g. responsive to a change in a data materialization workload.  Therefore, the examiner is not persuaded.
 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 27, 28, 31, 35, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,031,935 in view of Rice et al. (US2016/0350392), hereinafter Rice, and Bhattacharjee et al. (US2016/0196295), hereinafter, Bhattacharjee.  Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations in claims 21, 24, 27, 28, 31, 35, 38, and 40 of the instant application are found in claims 1, 2, and 5 of the parent application except for “configure, responsive to the request indicating the partitioning instructions for the materialization of writes directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, wherein a respective one of the write appliers is configured to apply writes from committed transaction entries of a journal to a respective partition of the first data object at a respective one of the materialization nodes”.  However Rice and Bhattacharjee, in the .
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of the parent reference (US10031935), Rice, and Bhattacharjee to modify the parent reference to include the configuration and Journal usage as taught by Rice and Bhattacharjee because this would improve data integrity, efficient transactional processing, and enhance system performance (Rice, [0047]) (Bhattacharjee, [0001, 0114]).

Application 16/042,884
Patent 10,031,935 (application 14/833,003)
21. A system, comprising: one or more computing devices including respective processors and memory to implement a control plane component for a distributed storage system, the control plane component to: receive, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes directed to a first data object, configure, responsive to the request indicating the partitioning instructions for the materialization of writes directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, wherein a respective one of the write appliers is configured to apply writes from committed transaction entries of a journal to a respective partition of the first data object at a respective one of the materialization nodes; and send an acknowledgement of the request indicating the partitioning instructions for the materialization of writes directed to the first data object to the client.  
1. A system, comprising: one or more control plane components instantiated at one or more computing devices of a distributed database; wherein the one or more control plane components are configured to: implement one or more programmatic interfaces enabling submission of materialization configuration requests associated with one or more data objects; based at least in part on a materialization configuration request received via a particular programmatic interface of the one or more programmatic interfaces, determine a partitioning policy for the materialization of writes directed to a first data object of the distributed database, wherein writes directed to the distributed database are indicated in committed transaction entries appended to a journal by a journal manager in accordance with an optimistic concurrency control mechanism, wherein the partitioning policy indicates one or more of (a) an attribute value based partitioning rule for the first data object, or (b) an attribute group based partitioning rule for the first data object; identify, using the partitioning policy, at least a first set of one or more materialization nodes corresponding to respective partitions of the first data object, including a first materialization node corresponding to a first partition; initiate a propagation of writes corresponding to the first partition from the journal to the first materialization node by a first write applier; and transmit an indication that the particular materialization configuration request has been fulfilled.

5. The system as recited in claim 1, wherein the one or more control plane components are configured to: in response to a second materialization configuration request, instantiate a materialization node at which at least one partition of a different data object is to be materialized.
27. The system of claim 21, wherein the request indicates a function to be applied to a value of an attribute of the first data object to select a materialization node for a write indicated in the journal.
2. The system as recited in claim 1, wherein the materialization configuration request indicates a function to be applied to a value of a particular attribute of the first data object to select a materialization node for a write indicating in a committed transaction entry.
28. A method, comprising: performing, by a control plane component implemented at one or more computing devices of a distributed storage system: receiving, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes directed to a first data object, configuring, responsive to the request indicating the partitioning instructions for the materialization of writes directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance with the partitioning instructions, wherein a respective one of the write appliers is configured to apply writes from committed transaction entries of a journal to a respective partition of the first data object at a respective one of the materialization nodes; and sending an acknowledgement of the request indicating the partitioning instructions for the materialization of writes directed to the first data object to the client.
1. A system, comprising: one or more control plane components instantiated at one or more computing devices of a distributed database; wherein the one or more control plane components are configured to: implement one or more programmatic interfaces enabling submission of materialization configuration requests associated with one or more data objects; based at least in part on a materialization configuration request received via a particular programmatic interface of the one or more programmatic interfaces, determine a partitioning policy for the materialization of writes directed to a first data object of the distributed database, wherein writes directed to the distributed database are indicated in committed transaction entries appended to a journal by a journal manager in accordance with an optimistic concurrency control mechanism, wherein the partitioning policy indicates one or more of (a) an attribute value based partitioning rule for the first data object, or (b) an attribute group based partitioning rule for the first data object; identify, using the partitioning policy, at least a first set of one or more materialization nodes corresponding to respective partitions of the first data object, including a first materialization node corresponding to a first partition; initiate a propagation of writes corresponding to the first partition from the journal to the first materialization node by a first write applier; and transmit an indication that the particular materialization configuration request has been fulfilled.
31. The method of claim 28, further comprising: in response to another request indicating partitioning instructions for materialization of writes directed to a different data object, instantiating a materialization node at which at least one partition of the different data object is to be materialized.
5. The system as recited in claim 1, wherein the one or more control plane components are configured to: in response to a second materialization configuration request, instantiate a materialization node at which at least one partition of a different data object is to be materialized.

1. A system, comprising: one or more control plane components instantiated at one or more computing devices of a distributed database; wherein the one or more control plane components are configured to: implement one or more programmatic interfaces enabling submission of materialization configuration requests associated with one or more data objects; based at least in part on a materialization configuration request received via a particular programmatic interface of the one or more programmatic interfaces, determine a partitioning policy for the materialization of writes directed to a first data object of the distributed database, wherein writes directed to the distributed database are indicated in committed transaction entries appended to a journal by a journal manager in accordance with an optimistic concurrency control mechanism, wherein the partitioning policy indicates one or more of (a) an attribute value based partitioning rule for the first data object, or (b) an attribute group based partitioning rule for the first data object; identify, using the partitioning policy, at least a first set of one or more materialization nodes corresponding to respective partitions of the first data object, including a first materialization node corresponding to a first partition; initiate a propagation of writes corresponding to the first partition from the journal to the first materialization node by a first write applier; and transmit an indication that the particular materialization configuration request has been fulfilled.
38. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the program instructions implement the control plane component to: in response to another request indicating partitioning instructions for materialization of writes directed to a different data object, instantiate a materialization node at which at least one partition of the different data object is to be materialized.
5. The system as recited in claim 1, wherein the one or more control plane components are configured to: in response to a second materialization configuration request, instantiate a materialization node at which at least one partition of a different data object is to be materialized.
40. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the request indicates a function to be applied to a value of an attribute of the first data object to select a materialization node for a write indicated in the journal.
2. The system as recited in claim 1, wherein the materialization configuration request indicates a function to be applied to a value of a particular attribute of the first data object to select a materialization node for a write indicating in a committed transaction entry.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-31, 33-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US2016/0350392), hereinafter Rice, in view of Bhattacharjee et al. (US2016/0196295), hereinafter, Bhattacharjee.

Regarding Claim 21:
Rice teaches:
	A system, comprising: one or more computing devices including respective processors and memory to implement a control plane component for a distributed storage system (Rice, figures 2a-2b and 5), the control plane component to:
receive, from a client via a programmatic interface provided by the control plane component, a request indicating partitioning instructions for materialization of writes directed to a first data object (Rice, abstract, figure 5, [0076, 0153-0154], receive request to update/write of a data object which indicates partitioning instructions)
configure, responsive to the request indicating the partitioning instructions for the materialization of writes directed to the first data object, a plurality of materialization nodes and write appliers for respective partitions of the first data object in accordance 
send an acknowledgement of the request to the client indicating the partitioning instructions for the materialization of writes directed to the first data object (Rice, [0055, 0129], note acknowledging the commit).
Rice doesn’t specifically teach:
	apply writes from committed transaction entries of a journal to a respective partition;

apply writes from committed transaction entries of a journal to a respective partition (Bhattacharjee, figure 3, [0050], note operation queue to receive write request, the queues of Bhattacharjee are interpreted as journals and when combined with the previously cited reference this would be for the write process taught by Rice);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bhattacharjee because this would improve data integrity and efficient transactional processing (Bhattacharjee, [0001, 0114]). 

Regarding Claim 22:
Rice and Bhattacharjee show the system as disclosed above;
Rice and Bhattacharjee further teach:
wherein the one or more computing devices implement the control plane component to: responsive to a change in a data materialization workload for the plurality of materialization nodes, add one or more materialization nodes to or remove one or more materialization nodes from the plurality of materialization nodes (Rice, [0033], note adding more nodes to “scale out” or increase database performance).

Regarding Claim 23:
Rice and Bhattacharjee show the system as disclosed above;
Rice and Bhattacharjee further teach:


Regarding Claim 24:
Rice and Bhattacharjee show the system as disclosed above;
Rice and Bhattacharjee further teach:
wherein the one or more computing devices implement the control plane component to: in response to another request indicating partitioning instructions for materialization of writes directed to a different data object, instantiate a materialization node at which at least one partition of the different data object is to be materialized (Rice, abstract, figure 5, [0047, 0069, 0076, 0153-0154], receive request to update/write of a data object which indicates partitioning instructions for each request; note an optimizer is configured in response to receiving a request, e.g. a query, to apply the request, e.g. writes; note pruning to ignore portions of a table not relevant to the request is interpreted as configuration of a materialization node in response to the request; note this is done for each request for different data objects).

Regarding Claim 26:
Rice and Bhattacharjee show the system as disclosed above;
Rice and Bhattacharjee further teach:


Regarding Claim 27:
Rice and Bhattacharjee show the system as disclosed above;
Rice and Bhattacharjee further teach:
wherein the request indicates a function to be applied to a value of an attribute of the first data object to select a materialization node for a write indicated in the journal (Rice, [0025, 0046], note write and update operations as various functions to be applied) (Bhattacharjee, figure 3, [0050], note operation queue to receive write request, the queues of Bhattacharjee are interpreted as journals and when combined with the previously cited reference this would be for the write process taught by Rice);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bhattacharjee because this would improve data integrity and efficient transactional processing (Bhattacharjee, [0001, 0114]).

Claim 28 discloses substantially the same limitations as claim 21 respectively, except claim 28 is directed to a method while claim 21 is directed to a system. Therefore claim 28 is rejected under the same rationale set forth for claim 21.

Claim 29 discloses substantially the same limitations as claim 22 respectively, except claim 29 is directed to a method while claim 22 is directed to a system. Therefore claim 29 is rejected under the same rationale set forth for claim 22.

Claim 30 discloses substantially the same limitations as claim 23 respectively, except claim 30 is directed to a method while claim 23 is directed to a system. Therefore claim 30 is rejected under the same rationale set forth for claim 23.

Claim 31 discloses substantially the same limitations as claim 24 respectively, except claim 31 is directed to a method while claim 24 is directed to a system. Therefore claim 31 is rejected under the same rationale set forth for claim 24.

Regarding Claim 33:
Rice and Bhattacharjee show the method as disclosed above;
Rice and Bhattacharjee further teach:
instantiating one or more of the plurality of materialization nodes (Rice, abstract, figure 5, [0047, 0069, 0076, 0153-0154], note receive request to update/write of a data object which indicates partitioning instructions; note an optimizer is configured in response to receiving a request, e.g. a query, to apply the request, e.g. writes; note pruning to ignore portions of a table not relevant to the request is interpreted as configuration of a materialization node in response to the request).

Regarding Claim 34:

Rice and Bhattacharjee further teach:
wherein the request indicates a range of values of an attribute of the first data object, and wherein a portion of the first data object corresponding to the range of values is to be stored at one of the materialization nodes in accordance with the partitioning instructions (Rice, [0047, 0131], note query execution plan pruning partitions irrelevant to the query; note the example with the range of values for “region” being “KY” and pruning out the nodes that are unrelated to the “KY” region).

Claim 35 discloses substantially the same limitations as claim 21 respectively, except claim 35 is directed to a non-transitory computer-accessible storage media while claim 21 is directed to a system. Therefore claim 35 is rejected under the same rationale set forth for claim 21.

Claim 36 discloses substantially the same limitations as claim 22 respectively, except claim 36 is directed to a non-transitory computer-accessible storage media while claim 22 is directed to a system. Therefore claim 36 is rejected under the same rationale set forth for claim 22.

Claim 37 discloses substantially the same limitations as claim 23 respectively, except claim 37 is directed to a non-transitory computer-accessible storage media while claim 23 is directed to a system. Therefore claim 37 is rejected under the same rationale set forth for claim 23.

Claim 38 discloses substantially the same limitations as claim 24 respectively, except claim 38 is directed to a non-transitory computer-accessible storage media while claim 24 is directed to a system. Therefore claim 38 is rejected under the same rationale set forth for claim 24.

Claim 40 discloses substantially the same limitations as claim 27 respectively, except claim 40 is directed to a non-transitory computer-accessible storage media while claim 27 is directed to a system. Therefore claim 40 is rejected under the same rationale set forth for claim 27.

Claim Rejections - 35 USC § 103

Claim 25, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Bhattacharjee and Kesselman et al. (US20150186043), hereinafter Kesselman.

Regarding Claim 25:
Rice and Bhattacharjee show the system as disclosed above;
Rice doesn’t specifically teach:
wherein the request indicates a storage space usage criterion to be used to trigger a creation of an additional partition of the first data object.
Kesselman is in the same field of endeavor, database partitioning;
Kesselman teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kesselman because this would improve the efficiency of writing/uploading large objects (Kesselman, [0005]).

Claim 32 discloses substantially the same limitations as claim 25 or 26 respectively, except claim 32 is directed to a method while claim 25 or 26 is directed to a system. Therefore claim 32 is rejected under the same rationale set forth for claim 25 or 26.

Claim 39 discloses substantially the same limitations as claim 25 or 26 respectively, except claim 39 is directed to a non-transitory computer-accessible storage media while claim 25 or 26 is directed to a system. Therefore claim 39 is rejected under the same rationale set forth for claim 25 or 26.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        1/28/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152